UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 13, 2014 Verde Resources, Inc. (Exact name of registrant as specified in its charter) Nevada 333-170935 27-2448672 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) Unit 1503, 15/F, The Phoenix, 21-25 Luard, Wanchai, Hong Kong (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (852) 21521223 905 Ventura Way, Mill Valley, CA 94941 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) ITEM 2.01 Completion of Acquisition or Disposition of Assets On October 25, 2013, Verde Resources, Inc. (“VRDR”) entered into an Assignment Agreement For The Assignment of Management Right in Merapoh Gold Mines in Malaysia (“Assignment Agreement”) with Federal Mining Resources Limited (“FMR”), a company incorporated under the laws of the British Virgin Islands. FMR owns 85% equity interest in Champmark Sdn Bhd (“CSB”), a privately limited liability company incorporated in Malaysia. CSB is the Mining Contractor of the Mining Lease for Site IV-1 at the Merapoh Gold Mine under the Contract for Work with MMC Corporation Berhad, the Permit Holder of the Mining Lease. Gold Billion Global Limited (“GBL”) was formed on February 7, 2013 by the Board of Directors of FMR to monitor the CSB operation. On July 1, 2013, FMR assigned its rights and obligation on CSB to GBL. According to ASC 810-05-08 A, CSB is a deemed subsidiary of GBL where GBL has control of the Board of Directors of CSB, rights to receive future benefits and residual value, and an obligation to absorb losses and provide finance for CSB. GBL has the power to direct the activities of CSB that most significantly impact CSB’s economic performance, and the obligation to absorb losses or receive benefits of CSB that could potentially be significant to CSB. GBL is the primary beneficiary of CSB because GBL can direct the activities of CSB through the common directors and as an 85% shareholder FMR. Under 810-23-42, 43, it is determined that CSB is de-facto agent of the principal GBL and so GBL will consolidate the financial statements of CSB from July 1, 2013. Furthermore, under the terms of the Assignment Agreement, FMR will assign its management rights of CSB’s mining operation in the Mining Lease to GBL in exchange for 80,000,000 shares of the Company’s common stock. GBL and its deemed subsidiary become wholly-owned subsidiary and deemed a 85% subsidiary of the Company. The acquisition of 100% of the issued and outstanding capital stock of GBL was agreed upon on October 18, 2013, and completed on October 25, 2013 subject to the audit of GBL and the approval of the Board of Directors of FMR and GBL. On February 17, 2014, the Company entered into a Supplementary Agreement to the Assignment Agreement and completed an acquisition of GBL pursuant to the Supplementary Agreement. The acquisition was a reverse acquisition in accordance with ASC 805-40 “Reverse Acquisitions”. The legal parent was VRDR, which was the accounting acquiree, while GBL was the accounting acquirer. There was a 15% non-controlling interest of CSB after the acquisition. This transaction was accounted for as a recapitalization effected by a share exchange, wherein GBL with its 85% deemed subsidiary CSB was considered the acquirer for accounting and financial reporting purposes.The assets and liabilities of the acquired entity have been brought forward at their book value and no goodwill has been recognized. As a result of the acquisition, the Company holds 100% equity interest in GBL and 85% variable interest in CSB. Our consolidated subsidiaries include GBL being our wholly-owned subsidiary and 85% of CSB being a variable interest entity (VIE) and deemed subsidiary of GBL. ITEM 4.01 Changes In Registrant’s Certifying Accountant (1) Previous Independent Auditors: a. On February 13, 2014, the Company dismissed the registered independent public accountant, Sadler, Gibb & Associates, CPAs LLC of Salt Lake City, Utah (“SGA”). b. SGA’s report on the financial statements for the year ended June 30, 2013 contained no adverse opinion or disclaimer of opinion and was not qualified or modified as to audit scope or accounting, except that the report contained an explanatory paragraph stating that there was substantial doubt about the Company’s ability to continue as a going concern. c. Our Board of Directors participated in and approved the decision to change independent accountants. Through the period covered by the financial review of financial statements of the quarterly period September 30, 2013, there have been no disagreements with SGA on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of SGA, would have caused them to make reference thereto in their report on the financial statements. Through the interim period February 13, 2014 (the date of dismissal of the former accountant), there have been no disagreements with SGA on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements if not resolved to the satisfaction of SGA would have caused them to make reference thereto in their report on the financial statements. d. We have authorized SGA to respond fully to the inquiries of the successor accountant. e. The Company provided a copy of the foregoing disclosures to SGA prior to the date of the filing of this Report and requested that SGA furnish a letter addressed to the Securities & Exchange Commission stating whether or not it agrees with the statements in this Report. A copy of such letter is filed as Exhibit 16.1 to this Form 8-K. (2) New Independent Accountants: a. On February 13, 2014, the Company engaged Albert Wong & Co. CPAs (“AWC”) of Hong Kong, as its new registered independent public accountant. During the years ended June 30, 2013, and prior to February 13, 2014 (the date of the new engagement), we did not consult with AWC regarding (i) the application of accounting principles to a specified transaction, (ii) the type of audit opinion that might be rendered on the Company’s financial statements by AWC, in either case where written or oral advice provided by AWC would be an important factor considered by us in reaching a decision as to any accounting, auditing or financial reporting issues or (iii) any other matter that was the subject of a disagreement between us and our former auditor or was a reportable event (as described in Items 304(a)(1)(iv) or Item 304(a)(1)(v) of Regulation S-K, respectively). (3) Appointment of Independent Accountants for Gold Billion Global Limited: a. On February 13, 2014, Albert Wong & Co. CPAs (“AWC”) of Hong Kong was appointed as the registered independent public accountant to audit the financial statements of Gold Billion Global Limited (“GBL”) as of October 25, 2013 and June 30, 2013. During the year ended June 30, 2013, and prior to February 13, 2014 (the date of the engagement), we consulted AWC regarding (i) the application of accounting principles to a specified transaction, and (ii) the type of audit opinion that might be rendered on the Company’s financial statements by AWC, in either case where written or oral advice provided by AWC would be an important factor considered by us in reaching a decision as to any accounting, auditing or financial reporting issues. Item 9.01 Financial Statements and Exhibits (a) Financial Statement of Business Acquired Filed at the end of this Current Report are the audited financial statements of Gold Billion Global Limited and its subsidiary for the year ended June 30, 2013 and period ended October 25, 2013. (b (b) Pro Forma Financial Information Filed at the end of this Current Report are the pro forma financial information for the company and its subsidiaries concerning the acquisition. ( (c) Other Exhibits The following exhibits are filed with this Form 8-K. NUMBER EXHIBIT 10.1 Supplementary Agreement to the Assignment Agreement For The Assignment of Management Right in Merapoh Gold Mines in Malaysia. (Filed herewith) 10.2 Management Agreement. (Filed herewith) 10.3 Debt Assignment. (Filed herewith) 16.1 Letter from Sadler, Gibb & Associates, CPAs LLC, dated February 20, 2014, regarding Change in Certifying Accountant. (Filed herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VERDE RESOURCES, INC. /s/ Wu Ming Ding Wu Ming Ding President, and Director Date: February 20, 2014 Index to Financial Statements (a) Financial Statements of Business Acquired Page Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of October 25, 2013 and June 30, 2013 F-3 Consolidated Statements of Operations and Comprehensive Loss For the Periods Ended October 25, 2013 and June 30, 2013 F-4 Consolidated Statements of Changes in Stockholders’ Deficit For the Periods Ended October 25, 2013 and June 30, 2013 F-5 Consolidated Statements of Cash Flows For The Periods Ended October 25, 2013 and June 30, 2013 F-6 Notes to Consolidated Financial Statements F-7 (b) Pro Forma Financial Information Proforma Condensed Combined Balance Sheets as of October 25, 2013 (Unaudited) FF-2 Proforma Condensed Combined Statements of Operations and Comprehensive Loss For the Period Ended October 25, 2013 (Unaudited) FF-3 Proforma Condensed Combined Statements of Operations and Comprehensive Loss For the Three Months Ended September 30, 2013 (Unaudited) FF-4 Notes to Condensed Combined Financial Statements FF-5 F-1 ALBERT WONG & CO. CERTIFIED PUBILC ACCOUNTANTS 7th Floor, Nan Dao Commercial Building 359-361 Queen’s Road Central Hong Kong Tel : Fax: ALBERT WONG B.Soc., Sc., ACA., LL.B., CPA(Practising) To: The Board of Directors and Stockholders of Gold Billion Global Limited Report of Independent Registered Public Accounting Firm We have audited the accompanying consolidated balance sheets of Gold Billion Global Limited and its subsidiaries as of October 25, 2013 and June 30, 2013 and the related consolidated statements of operations and comprehensive loss, changes in stockholders' deficit and cash flows for the periods then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of Gold Billion Global Limited as of October 25, 2013 and June 30, 2013 and the results of its operations and its cash flows for the periods then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, the Company has suffered losses from operations and has a capital deficiency that may raise doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Hong Kong Albert Wong & Co. February 20, 2014 Certified Public Accountants F-2 Gold Billion Global Limited Consolidated Balance Sheets October 25, 2013 and June 30, 2013 Note No. October 25, 2013 June 30, 2013 Assets Current assets: Cash and cash equivalents 3 $ 18,506 $ - Accounts receivable 12,701 - Due from Shareholder - 1 Deposit 2,974 - Inventories 4 19,814 - Prepayment - - Amount due from related companies - - Total Current Assets 53,995 1 Non-current assets: Property, plant and equipment 7 1,920,600 - Total non-current assets 1,920,600 Total assets $ 1,974,595 $ 1 Liabilities and stockholders’ deficit Current liabilities: Accounts payable 6 $ 2,488,259 $ - Accrued expenses 329,272 31,603 Advanced from sub-contractor & related parties 6 468,280 - Loans from banks 8 99,985 - Other payable 2,280 - Total Current Liabilities 3,388,076 31,603 Non-current liabilities: Loans from banks (non-current) 8 $ 162,467 $ - Total non-current Liabilities $ 162,467 $ - Total liabilities $ 3,550,543 $ 31,603 Commitments and contingencies Stockholders’ deficit: Common stock, with no par value; 100,000 shares authorized; 1 and 1shares issued and outstanding at October 25 and June 30 2013, respectively 14 $ 1 $ 1 Additional paid in capital - - Accumulated deficit (1,288,846) (31,603) Non-controlled interest (279,552) - Accumulated other comprehensive income (7,551) - Total stockholders’ deficit (1,575,948) (31,602) Total liabilities and stockholders’ deficit $ 1,974,595 $ 1 See notes to consolidated financial statements F-3 Gold Billion Global Limited Consolidated Statements of Operations and Comprehensive Loss For the Periods Ended October 25, 2013 and June 30, 2013 Note No. From July 1, 2013 to October 25, 2013 From February 7, 2013 (Date of Incorporation) to June 30, 2013 Revenues $ 217,367 $ - Cost of revenue 5 (524,472) - Gross loss (307,105) - Selling, general and administrative expenses 56,579 31,603 Loss from operations $ (363,684) $ (31,603) Other income (expenses) Interest income - - Interest expenses (3,783) - Other income 41,401 - Rounding - - 37,618 - Loss from operations before income taxes $ (326,066) $ (31,603) Income tax provision - - Net loss $ (326,066) $ (31,603) Non-controlled interest 48,627 - Net loss contributed to the group $ (277,439) $ (31,603) Other comprehensive loss: Foreign currency translation loss (7,551) - Comprehensive loss $ (284,990) $ (31,603) Per share information – basic and fully diluted: Weighted average shares outstanding 1 1 Net loss per share, basic 11 $ (277,439) $ (31,603) See notes to consolidated financial statements F-4 Gold Billion Global Limited Consolidated Statements of Changes in Stockholders’ Deficit For the Periods Ended October 25, 2013 and June 30, 2013 Common Stock (no par value) Additional Paid in Capital Accumulated Deficit Accumulated Other Comprehensive Income (Loss) Total No. of Shares Paid up Capital Non-controlled Interest Balance at February 7, 2013 1 $1 $- $- $- $- $1 Foreign currency translation loss - Net loss - Balance at June 30, 2013 1 $1 - $(31,603) - - $(31,602) Re-organization - - - (979,804) - (230,925) (1,210,729) Foreign currency translation loss - (7,551) - (7,551) Net loss - Balance at October 25, 2013 1 $1 $- See notes to consolidated financial statements F-5 Gold Billion Global Limited Consolidated Statements of Cash Flows For the Periods Ended October 25, 2013 and June 30, 2013 October 25, 2013 June 30, 2013 Cash flows from operating activities: Net loss $ (326,066) $ (31,603) Adjustments to reconcile loss to net cash used in operations Depreciation 256,301 - Reorganization (3,387,628) - Changes in operating assets and liabilities (Increase) decrease in: Accounts receivable (12,412) - Due from shareholder - (1) Deposits (2,906) - Inventory (19,363) - Increase (decrease) in: Accounts payable 2,431,618 - Accrued liabilities 290,893 31,603 Advanced from sub-contractor & related parties 457,620 - Other payable 2,246 - - - Net cash (used in) operating activities (309,697) (1) Cash flows from investing activities: Purchases of plant and equipment - - Net cash (used in) investing activities - Cash flows from financing activities: Proceeds from bank loans 286,560 - Repayments of bank loans (30,100) - Proceeds from issuance of common stock - 1 Net cash provided by financing activities 256,460 1 Net increase/(decrease) in cash and cash equivalent (53,237) - Effect of exchange rate changes on cash 71,743 - Net (decrease) in cash and cash equivalents 18,506 - Cash and cash equivalents at beginning of year - - Cash and cash equivalents at end of year $ 18,506 $ - Supplementary cash flow information Income taxes paid $ - $ - Interest paid $ 3,783 $ - Supplementary non-cash information Reorganization $ (3,387,628) $ - See notes to consolidated financial statements F-6 Gold Billion Global Limited Notes to Consolidated Financial Statements For the Years Periods October 25, 2013 and June 30, 2013 NOTE 1 - ORGANIZATION AND PRINCIPAL ACTIVITIES Gold Billion Global Limited (“Gold Billion” or the “Company”) was incorporated in British Virgin Islands on February 7, 2013. The Company is setup by the Board of Director of Federal Mining Resources Limited (“FMR”). The major operation of the Company is to manage and monitor the mineral exploration and mining projects of FMR. On July 1, 2013, FMR has assigned its rights and obligation on Champmark Sdn Bhd (“CSB”) to the Company. Four of the five members of CSB Board of Directors were appointed by FMR, with two of the FMR Board of Directors currently sitting on the CSB Board. According to ASC 810-05-08 A, CSB is a deemed subsidiary of the Company where it has controlled the CSB Board of Directors, has assigned rights to receive future benefits and residual value, and obligation to absorb loss and finance for CSB by FMR. The Company has the power to direct the activities of CSB that most significantly impact CSB’s economic performance and the obligation to absorb losses of CSB that could potentially be significant to the CSB or the right to receive benefits from CSB that could potentially be significant to CSB. The Company is the primary beneficiary of CSB because it has been assigned with all relevant rights and obligation and can direct the activities of CSB through the common directors and the 85% shareholder, FMR. Under ASC 810-23-42, 43, it is determined that CSB is de-facto agent of the Company and the Company is the de-facto principal of CSB. The Company will consolidate CSB from July 1, 2013 onwards. NOTE 2 – BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These accompanying consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“GAAP”) and are expressed in United States dollars ($). Financial statements prepared in accordance with GAAP contemplate the realization of assets and the satisfaction of liabilities in the normal course of business. These audited financial statements include all adjustments that, in the opinion of management, are necessary in order to make the financial statements not misleading. As of October 25, 2013 and June 30, 2013, the Company has an accumulate deficits of $1,288,646 and $31,603, and its current liabilities exceed its current assets by $1,575,948 and $31,602 respectively. In view of the future, recoverability of major portion of the recorded asset amounts and realization of the portion of current liabilities into revenue shown in the accompanying balance sheets are dependent upon continued operations of the Company, which in turn are dependent upon the Company's ability to raise additional financing and to succeed in its future merger or operations. These financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management has taken continuous steps to revise its operating and financial requirements, which it believes are sufficient to provide the Company with the ability to continue as a going concern. The Company is actively pursuing additional funding which would enhance capital employed and strategic partners which would increase revenue bases or reduce production costs. Management believes that the above actions will allow the Company to continue its operations throughout the next fiscal year. F-7 Gold Billion Global Limited Notes to Consolidated Financial Statements For the Periods Ended October 25, 2013 and June 30, 2013 Principles of Consolidation The consolidated financial statements include all of the assets, liabilities, revenues, expenses and cash flows of entities in which the Company has a controlling equity and variable interest (subsidiary and “deemed subsidiary”). Intercompany accounts and transactions between consolidated companies have been eliminated in consolidation. The consolidated financial statements include the accounts of Gold Billion Global Limited and the 85% of the deemed subsidiary variable interest of Champmark SDN BHD. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates, judgments and assumptions that affect the amounts reported in the consolidated financial statements and footnotes thereto. Actual results could differ from those estimates. Significant estimates and judgments inherent in the preparation of these consolidated financial statements include, among other things, accounting for asset impairments, allowances for doubtful accounts, depreciation and amortization, the determination of revenues, income taxes, and contingencies. Cash and Equivalents Cash and cash equivalents consist of cash on hand and bank deposits with original maturities of three months or less, which are readily convertible to known amounts of cash, or are unrestricted as to withdrawal and use. The deemed subsidiary of the Company maintains bank account in Malaysia which is different from that of U.S.A. and is not covered by the FDIC federal deposit insurance. Concentrations of Credit Risk The Company’s financial instruments that are exposed to concentrations of credit risk primarily consist of its cash and cash equivalents and related party payables it will likely incur in the near future. The Company places its cash and cash equivalents with financial institutions of high credit worthiness. At times, its cash and cash equivalents with a particular financial institution may exceed any applicable government insurance limits. The Company’s management plans to assess the financial strength and credit worthiness of any parties to which it extends funds, and as such, it believes that any associated credit risk exposures are limited. Risks and Uncertainties The Company operates in the resource exploration industry that is subject to significant risks and uncertainties, including financial, operational, technological, and other risks associated with operating a resource exploration business, including the potential risk of business failure. Accounts Receivable Accounts receivable are recognized and carried at net realizable value. An allowance for doubtful accounts will be recorded in the period when a loss is probable based on an assessment of specific evidence indicating troubled collection, historical experience, accounts aging, ongoing business relation and other factors. Accounts are written off after exhaustive efforts at collection. If accounts receivable are to be provided for, or written off, they would be recognized in the consolidated statement of operations within operating expenses. At October 25, 2013 and June 30, 2013, the Company has no allowance for doubtful accounts, as per management's judgment based on their best knowledge. As of October 25, 2013 and June 30, 2013, the longest credit term for certain customers are 60 days. Provision for Doubtful Accounts The Company maintains an allowance for doubtful accounts to reserve for potentially uncollectible receivables and reviews accounts receivable by amounts due by customers which are past due to identify specific customers with known disputes or collectability issues. In determining the amount of the reserve, the Company makes judgments about the creditworthiness of customers based on past collection experience and ongoing credit risk evaluationsAt October 25, 2013 and June 30, 2013 there was no allowance for doubtful accounts. F-8 Gold Billion Global Limited Notes to Consolidated Financial Statements For the Periods Ended October 25, 2013 and June 30, 2013 Inventories Inventories are valued at cost, not in excess of market, cost being determined on the “First-in-first-out” basis. The market value of inventory is determined as the net realizable value — i.e., estimated selling prices in the ordinary course of business less predictable costs of completion and disposal. At October 25, 2013 and June 30, 2013 there was no allowance for obsolescence. Prepayments Prepayments represent cash paid in advance to vendors, service providers, office premises owner or subcontractor fee. At October 25, 2013 and June 30, 2013 there were no prepayments. Property, plant and equipment and depreciation Property plant and equipment are carried at cost less accumulated depreciation and amortization. Depreciation is provided over their estimated useful lives, using the straight-line method and reducing balance method. Estimated useful lives are as follows: Expected useful life Land and Building 3-6 years (*) Plant, office and project equipment, motor vehicles, and computer 5 years *Land is not depreciable. Building is amortized based on shorter of expected useful life or leasehold terms of the premises, if any. The cost and related accumulated depreciation of assets sold or otherwise retired are eliminated from the accounts and any gain or loss is included in the statement of income. The cost of maintenance and repairs is charged to expense as incurred, whereas significant renewals and betterments are capitalized. Long Lived Assets In accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic 360, “Property, Plant and Equipment” ("ASC 360"), long-lived assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to the estimated undiscounted future cash flows expected to be generated by the asset. If the carrying amount of an asset exceeds its estimated Future cash flows, an impairment charge is recognized as the amount by which the carrying amount of the asset exceeds the fair value of the asset. Fair value is determined using forecasted cash flows discounted using an estimated average cost of capital. All of the judgments and assumptions made in preparing the cash flow projections are consistent with our other financial statement calculations and disclosures. The assumptions used in the cash flow projections are consistent with other forward-looking information prepared by the company, such as those used for internal budgets, discussions with third parties, and/or reporting to management or the board of directors. However, projecting the cash flows for the impairment analysis involves significant estimates with regard to the performance of each restaurant, and it is reasonably possible that the estimates of cash flows may change in the near term. There has been no impairment as of October 25, 2013 and June 30, 2013. F-9 Gold Billion Gold Limited Notes to Consolidated Financial Statements For the Periods Ended October 25, 2013 and June 30, 2013 Fair Value ASC Topic 820 “Fair Value Measurement and Disclosures” establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. The hierarchy prioritizes the inputs into three levels based on the extent to which inputs used in measuring fair value are observable in the market. These tiers include: ·
